After advisement, the opinion of the Court was drawn up by
Weston C. J.
—
We are well satisfied the case before us is within the mischief, intended to be punished and suppressed by the statute, under which the defendant was convicted, statute of 1831, c. 521, yet it being a criminal prosecution for a penalty, we cannot feel justified to decide that the place from which the log was taken, was the river, although we come reluctantly to so narrow a construction of the statute. The log was taken from the bank of the river, twelve or fifteen feet from the water, where grass grew, which was annually mown. Had it been in the ordinary bed of the river, at a point from which the water had receded, at a dry season of the year, or had it been lodged on a rock or islet in the river, we should have regarded it as a case within the statute. Upon the whole we think it better, that there should be some further legislative interposition, if necessary, than that a penal statute should be extended by construction to a case, not clearly within it.

Exceptions sustained.